Citation Nr: 1244298	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-41 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than January 1, 2002 for the assignment of a total rating based on unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at law


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from October 1958 until January 1962. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Affairs (Board) from a September 2008 rating decision of the VA Regional Office (RO) in Albuquerque, New Mexico that granted entitlement to individual unemployability, effective from November 19, 2005. 

The Board remanded the case for further development in July 2011.  

By rating action dated in August 2011, an effective date of January 1, 2002 was established for a total rating based on unemployability.  The Veteran continues his appeal for an earlier effective date.


FINDINGS OF FACT

1.  From July 14, 1997 to December 23, 1997, the Veteran's service-connected disabilities were hammertoe deformity of the feet with hallux valgus, calcaneal spurs and planter calluses, each evaluated as 10 percent disabling, chronic sinusitis and bronchitis, each evaluated as 10 percent disabling, and nicotine dependence, evaluated as zero percent disabling for a combined disability evaluation of 40 percent.

2.  From December 24, 1997 to July 19, 2001, the Veteran's service-connected disabilities were hammertoe deformity of the right and left foot with hallux valgus, calcaneal spurs and planter calluses, each evaluated as 20 percent disabling, chronic sinusitis and bronchitis, each evaluated as 10 percent disabling, and nicotine dependence, evaluated as zero percent disabling, for a combined disability evaluation of 50 percent disabling.

3.  From July 20, 2001, the Veteran's service-connected disabilities were hammertoe deformity of the right and left foot with hallux valgus and calcaneal spurs, and plantar calluses, each evaluated as 20 percent disabling, chronic sinusitis and bronchitis, each evaluated as 10 percent disabling, degenerative joint disease of the lumbar spine evaluated as 20 percent disabling, sciatic radiculopathy of the lower extremities, each evaluated as 10 percent disabling, and nicotine dependence, evaluated as zero percent disabling, for a combined disability evaluation of 70 percent.

4.  Prior to January 1, 2002, the Veteran's service-connected disabilities did not render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 1, 2002 for the grant of individual employability are not met. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he met the schedular criteria for a total rating based on unemployability when he first filed a claim in July 1997.  As such, he maintains that an award of unemployability is warranted from 1997. 

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements of the VCAA apply to all elements of a claim for including (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the appellant was sent a letter in October 2007 prior to the initial unfavorable decision on the claim that informed him of what evidence was required to substantiate the claim and of the appellant and VA's respective duties for obtaining evidence.  Notification that included information pertaining to a disability rating and effective date for an award was also sent to the appellant on that date.  The VA's duty to notify in this case has been satisfied.  For these reasons, the Board may proceed to decide the appeal.

The Board finds that the necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384.  Voluminous private and VA clinical records, as well as Social Security disability data have been submitted in support of the claim for the period in question and have been carefully reviewed.  The case was remanded for further development in July 2011.  The extensive evidence of record, including the appellant and his attorney's statements, has been carefully considered.  

The Board is not aware of the existence of any additional or relevant evidence that has not been obtained in this regard.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  See 38 U.S.C.A. § 5103A (a) (2); see also Quartuccio v. Principi, 16 Vet. App. 183; Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (2002).  As such, the claim for an earlier effective date for TDIU is ready to be considered on the merits. 

Pertinent Law and Regulations 

Absent a finding of clear and unmistakable error, the assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2012) and 38 C.F.R. § 3.400 (2012).  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400 (2012. 

The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a)(b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet.App. 511 (1997); Harper v. Brown, 10 Vet.App. 125 (1997); VAOPGCPREC 12-98; 63 Fed.reg. 56704 (1998). 

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2012). 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation because of service-connected disabilities shall be rated totally disabled. See 38 C.F.R. § 4.16 (2012).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." See 38 C.F.R. §§ 3.40(a)(1), 4.15 (2012).

The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet.App. 326, 331-32 (1991). 

The Veteran's service-connected disabilities alone must be sufficiently severe to produce unemployability. Hatlestad v. Brown, 5 Vet.App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not his age or to any impairment caused by non-service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2012).  Advancing age or any impairment caused by conditions that are not service connected, and prior unemployability status must be disregarded when determining whether a veteran is unemployable. 38 C.F.R. § 4.16(a) (2012).

Where the percentage requirements are met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation due to service-connected disabilities. 38 C.F.R. §§ 3.321(b), 4.16(b) (2012).

Factual Background

Private clinical records dated in 1992 reflect that the Veteran worked as a tour guide and slipped and fell March 1992 sustaining neck and left knee injury.  Magnetic resonance imaging of the cervical spine was consistent with herniated cervical disks.  Electrical studies revealed some right arm nerve compromise.  The Veteran related that he subsequently experienced significant clumsiness in the lower extremities, particularly the right.  He underwent anterior cervical discectomy and fusion at C4-5 in June 1992.  A letter dated in June 1993 from E. Paz, M.D. found him to be 100 percent functionally disabled due to his multiple deficits that rendered him incapable of being gainfully employed.  A July 1994 medical report from W. E. Tobin, M.D. F.A.C.P. indicated that the appellant had done quite well since surgery but had been left with permanent residual disability that included difficulty walking, inability to run like before, numbness and tingling of the hands, a great deal of neck pain and right lower extremity dysfunction, etc.  Following evaluation, among other things, the physician commented that "I do not expect any significant improvement...."   An October 1994 letter from the Veteran's attorneys indicated that they were representing him in a workers compensation dispute arising from an accident that had occurred in March 1992, and that the appellant was requesting permanent total disability and wage loss benefits.

The Veteran filed a claim for Social Security disability benefits in 1995 claiming nerve damage to all four extremities, balance problems, chronic pain, inability to stand or sit for long periods, pill addiction, and psychiatric problems, indicating that his condition made him finally stop working in June 1992.  

A claim of service connection for a respiratory/lung disorder due to asbestos exposure and residuals of foot injury/hammertoe deformity was received on July 1, 1997.  In April 1997, the appellant amended his claim to include service connection for bilateral hearing loss disability.  

In a statement dated in August 1997, the Veteran provided a list of multiple types of employment he had held since service, including bill collector, selling magazines, ranch hand taking care of horses, delivery person, radio disc jockey/program manager/operations manager/general manager/program director/sales manager, etc., between 1964 and 1971 and 1979-1987, director of public relations, selling advertising, maintaining a beach club, to include the pools and grounds, a tour bus driver, and driving a 25-passenger bug to and from a senior citizens center between 1996 and 1997.  

The Veteran was seen by R. W, Mezey, M.D., FCCP in September 1997 for a pulmonary consultation regarding asbestos-related disease.  Other active medical problems at that time were reported to be hypertension, diabetes, cervical spine abnormality, depression, and restless leg syndrome.  

The Veteran was afforded a VA examination in October 1997 for a disorder unrelated to this appeal.  It was noted that he had incapacitation because of a history of cervical spine injury resulting in myelopathy secondary to cord compression due to a herniated nucleus intervertebral disc followed by surgery.  It was reported that he had had a recent suicide attempt by drug overdose the prior month and had been admitted to the mental health floor.  The appellant reported a history of four previous suicide attempts and said he still felt depressed.  It was noted that his other medical problems were hypertension diagnosed in 1992, diabetes diagnosed in 1989, migraine headaches, a history of heavy alcohol use that he quit in 1992, and heavy smoking that he had also quit. 

Subsequent VA outpatient records reflect that the Veteran received continuing follow-up for a number of complaints and disorders, including chronic cervical pain with radiculopathy, psychiatric disability, diabetes, hammertoes, etc.  In January 1998, it was noted that he was turned down for benefits by Social Security.  The Veteran was admitted for psychiatric reasons in February 1998 where it was reported that he had most recently been employed between July and September 1997 as a van driver for the county but had had problems with employment since the 1992 accident.  It was noted that he had filed an appeal with Social Security that had been turning him down for three years.  The Veteran underwent pulmonary function tests in April 1998 and it was determined that there was no evidence of a significant restrictive or obstructive ventilatory defect.  In May 1998, he related that he had pain in a number of areas of his body but that the most debilitating was in his head.  He described pain in the back, legs, feet and chest.  He stated that he had constant headaches and a history of migraines and cluster headaches.  It was noted that according to the Veteran and the available medical records, his pain had been diagnosed as C6 radiculopathy and myofascial pain.  An August 1998 clinic note indicated that the Veteran was disabled and did not have an income.  A history of neck injury 1992 after a fall while driving a trolley was recorded.  It was reported that he had required surgery and that there was residual nerve damage and lumbar radiculopathy.  It was also noted that benign positional vertigo had also diagnosed in 1992 and that he had tried to work a few times since the accident but was unable to maintain employment due to vertigo.  

An August 1998 VA outpatient entry noted that the Veteran was seen by a podiatrist for foot care.  He related that he was applying for service connection for a foot condition.  He stated that surgery had been performed on his feet in service and that he was treated for calluses and plantar warts on both feet in the military.  It was noted that he had gotten prosthetic devices from Podiatry that had helped somewhat.  On physical examination, the examiner related that the appellant had developed peripheral neuropathy from non-insulin dependent diabetes mellitus and was unable to walk on heels or toes.  There was a 1X1 callus on the plantar surface of the right foot over the second and third distal metatarsals and hammertoe deformity of the feet involving the second, third, fourth and fifth toes.  Following examination, the assessments were bilateral hammertoe deformities, callus on the plantar surface of the right foot and peripheral neuropathy secondary to diabetes mellitus.  

A VA social worker wrote in August 1998 that the Veteran was receiving treatment at VA for diabetes, benign positional vertigo, heart problems, lumbar radiculopathy and depression.  It was noted that he had had an accident in Key West while working as a tour guide in 1992 and injured his neck that had left nerve damage and disc problems and had not been able to maintain employment since that time. 

By rating action dated in September 1998, service connection was granted for bilateral hammertoe deformities with callous on the plantar aspect of the right foot and history of calluses and plantar warts, bilaterally, evaluated as 10 percent disabling, effective from July 14, 1997.  A separate 10 percent rating for each foot was established by RO rating determination in May 1999.

A VA vocational rehabilitation progress note dated in May 1999 reflects that the Veteran called to advise the vocational rehabilitation specialist that he had had his service-connected disability increased to 20 percent and wanted to know if he should re-apply for vocational rehabilitation.  He was asked if was ready to return to work but that the Veteran responded that he had other outstanding claims and was not ready at that time.  He related that he was getting a check from Social Security for "back pay" and that he was doing much better physically and would be better once his claim was settled.  In July 1999, clinical history indicated that the Veteran had a history of type II uncontrolled diabetes based on fasting blood sugar test, microalbuminuria, chronic pain, depression, uncontrolled hyperlipidemia, vertigo, chronic gastroesophageal reflux disease, and elevated blood pressure.  

Ensuing VA outpatient records dating from 1999 through December 2001 reflect that the Veteran received continuing treat for numerous complaints and disorders, including uncontrolled diabetes mellitus, numbness and tingling in the extremities, mitral regurgitation, right shoulder pain diagnosed as osteoarthritis of the acromioclavicular joint and impingment syndrome, dizziness, heart problems, cervical spine stenosis with radicular pain, spasms in the legs and shoulders, migrating myalgias, cervical spondylosis with secondary spine stenosis from arthritis, diabetic foot care with neuropathy, postoperative hammertoes with recurrence, chronic prostatitis and hematuria, peripheral neuropathy, severe muscle contractions of the lower extremities diagnosed as chronic dystonia, sinus symptoms, moderately severe back pain radiating into hips and groin, chronic depression, hypertension, and gastroesophageal reflux disease, etc.  

By rating action dated in June 2005, the service-connected right and left foot disabilities were increased to 20 percent each, effective from July 14, 1997.  Service connection was granted for chronic sinusitis and chronic bronchitis, each evaluated as 10 percent disabling from December 24, 1997.  Service connection for nicotine dependence was granted with an evaluation of 10 percent, effective from December 24, 1997.  A combined disability evaluation of 40 percent was in effect from July 14, 1997 to December 23, 1997, and 50 percent from December 24, 1997.

By rating action dated in August 2007, service connection was granted for degenerative joint disease of the lumbar spine, and sciatic radiculopathy of right and left lower extremities as secondary to hammertoe deformities, each evaluated as 20 percent disabling, effective from July 20, 2001.  A combined disability evaluation of 70 percent was in effect for service-connected disabilities from July 20, 2001.

By rating action dated in September 2008, a total rating based on unemployability due to service-connected disability was granted with an effective date of November 19, 2005.  The effective date of the award was changed to January 1, 2002 by rating action dated in August 2011.

Legal Analysis 

As delineated in detail above, the Veteran was in receipt of a combined disability evaluation of 40 percent between July 14, 1997 and December 23, 1997, and a combined disability evaluation of 50 percent from December 24, 1997 to July 19, 2001.  As such, none of the individually rated service-connected disabilities nor the combined ratings met the schedular criteria threshold for consideration of TDIU under 38 C.F.R. § 4.16(a) prior to July 19, 2001.  In other words, prior to July 19, 2001, the Veteran did not meet the minimum rating requirements of § 4.16(a) for a total rating based on unemployability due to service-connected disability. 

The record reflects that service connection for additional disabilities was granted by rating action dated August 2007 leading to a combined disability evaluation of 70 percent from July 20, 2001.  In doing so, the Veteran met the threshold criteria for TDIU in having a combined rating of 60 percent for disabilities affecting a single body system (orthopedic) and more to bring the combined rating to 70 percent or more . 38 C.F.R. § 4.16(a)(3). 

Nevertheless, the primary question for consideration in this instance is whether the service-connected disabilities were sufficient to render the average person or the Veteran personally unable to secure or follow substantially gainful employment prior to January 1, 2002.  After careful review of the evidence of record and the contentions advanced by the appellant, the Board concludes that a basis for an earlier effect date for TDIU is not demonstrated. 

The Board has considered all of the pertinent medical evidence and finds that it does not show that the appellant's service-connected disabilities precluded his securing or following some type of substantially gainful employment consistent with his education and occupational experience prior to January 1, 2002.  Private clinical records and his Social Security disability applications clearly reflect that the Veteran was determined to be unemployable primarily due to chronic residuals of an injury to his cervical spine that he suffered during the course of his employment in 1992 as indicated by Dr. Paz in June 1993 and Dr. Tobin in July 1994.  An October 1994 letter from the Veteran's attorneys clearly stated that they were representing him in a worker's compensation dispute arising from an accident that had occurred in March 1992, and that the appellant was requesting permanent total disability and wage loss benefits as a result thereof.

The record reflects that Veteran filed a claim in 1995 for Social Security disability benefits claiming nerve damage to all four extremities, balance problems, chronic pain, inability to stand or sit for long periods, pill addiction, and psychiatric problems, indicating that his conditions made him finally stop working in June 1992.  Subsequent VA and private clinical records dating through December 2001 show that he was treated for numerous complaints and chronic disorders, chronic headaches, uncontrolled diabetes mellitus with peripheral neuropathy, numbness and tingling in the extremities, mitral regurgitation, right shoulder pain diagnosed as osteoarthritis of the acromioclavicular joint and impingment syndrome, dizziness, heart problems, cervical spine stenosis with radicular pain, spasms in the legs and shoulders, migrating myalgias, cervical spondylosis with secondary spine stenosis from arthritis, postoperative hammertoes with recurrence, chronic prostatitis and hematuria, peripheral neuropathy, severe muscle contractions of the lower extremities diagnosed as chronic dystonia, sinus symptoms, back pain radiating into hips and groin, chronic depression, hypertension, and gastroesophageal reflux disease, etc.  However, the complaints and findings relating to service-connected bilateral hammertoe deformities, sinusitis, bronchitis, nicotine dependence, degenerative joint disease of the lumbar spine, and right and left lower extremity from hammertoe deformity as delineated in VA and private clinical records prior to January 1, 2002 do not reflect any untoward symptomatology that would have precluded him from returning to and engaging in substantially gainful employment.  While the Veteran sought treatment for service-connected disorders from time to time, there is no lay or clinical evidence in the record prior to January 1, 2002 indicating that the service-connected disabilities, either singly or in the aggregate precluded substantially gainful employment.  The evidence showed that the service-connected foot, lower extremity, lumbar spine and respiratory disabilities might have caused some impairment in the Veteran's ability to work at more physical forms of labor, but they alone did not preclude his performing all forms of substantially gainful employment, given the breath and width of his job experience and multitude of skills, many of which were sedentary and non labor intensive.  The fact that he was no more than marginally unemployed prior to January 1, 2002 did equate to unemployability for VA compensation purposes. See Van Hoose v. Brown, 4 Vet.App. 361, 363 (1993).  There is no indication that the Veteran was in fact precluded from gainful employment consistent with his educational background and physical limitations due to symptoms associated with his low back, lower extremities, hammertoes, respiratory disorders, and nicotine dependence prior to January 1, 2002.

The record clearly reflects that Veteran's nonservice-connected disorders primarily precipitated by a fall in 1992 with injury to the cervical spine and vertigo, as well as serious psychiatric symptoms, and other chronic diseases as delineated in detail above were the primary conditions leading to incapacity and unemployability prior to January 1, 2002.  His inability to work due to cervical spine disability occasioned by the fall was pointed out by a number of practitioners over the years dating from 1993.  This was not a service-connected disorder.  The Board thus finds that the evidence does not show that it was factually ascertainable that the Veteran's service-connected disabilities prior to January 1, 2002 rendered him unable to engage in substantially gainful employment, to include on an extraschedular basis, and it must be denied. See also 38 C.F.R. § 4.16(b). 

Under the circumstances, the Board concludes that the preponderance of the evidence is against the Veteran's claim of an effective date earlier than January 1, 2002 for the grant of TDIU and it must be denied.  For the foregoing reasons, the preponderance of the evidence is against the claim and the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 55-57 (1991).


ORDER

An effective date earlier than January 1, 2002 for the grant of a total rating based on individual unemployability due to service-connected disability is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


